Citation Nr: 0812787	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  07-17 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
mechanical low back pain.

2.  Entitlement to service connection for mechanical low back 
pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The appellant had service in the Tennessee Army National 
Guard from April 1986 to February 1992.  He had additional 
service in the U. S. Army Reserve from a date in 1992 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appellant testified before the undersigned Veterans Law 
Judge at a video conference hearing in December 2007.  The 
appellant was given the opportunity to submit additional 
evidence in support of his claim.  The evidence was received 
at the Board in January 2008.  The appellant included a 
waiver of consideration by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2007).  The Board 
will consider the evidence in its appellate review.


The issue of entitlement to service connection for mechanical 
low back pain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant was denied entitlement to service 
connection for mechanical low back pain by way of a rating 
decision dated in January 2004.  He failed to perfect a 
timely appeal.

2.  The evidence received since the January 2004 rating 
decision is new, and it raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for mechanical low back pain.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for mechanical low back 
pain loss has been received.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant served in the Tennessee Army National Guard 
(TARNG) from April 1986 to February 1992.  He also served in 
the U.S. Army Reserve from a time in 1992 to July 1996.  The 
appellant had an initial period of active duty for training 
(IADT) from August 4, 1986, to October 2, 1986.  He had a 
period of active duty for training (ACDUTRA) from August 13, 
1987 to November 3, 1987.  The appellant has stated that he 
performed no drills or training with the U. S. Army Reserve.

The appellant claims that he injured his lower back while at 
an inactive duty for training (INACDUTRA) drill in May 1990.  
He further claims that his current back disorder is directly 
attributable to his injury in 1990.  He does not allege any 
other injury at any other time during his TARNG or Reserve 
service.  

In general, the law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2007); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c) (2007).  The term INACDUTRA is defined, in 
part, as duty, other than full-time duty, under sections 316, 
502, 503, 504, or 505 of title 32 [U. S. Code] or the prior 
corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 
2002); 38 C.F.R. § 3.6(d) (2007).

Thus, with respect to the appellant's National Guard and Army 
Reserve service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or an injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.  
Service connection is generally not legally merited when a 
disability incurred on INACDUTRA results from a disease 
process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to period of [ACDUTRA], a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").

The appellant was originally denied service connection for 
mechanical low back pain by way of a rating decision dated in 
January 2004.  He did not perfect a timely appeal and that 
decision became final.  See 38 C.F.R. §§ 20.300, 20.302, 
20.1103 (2004).  As a result, service connection for 
mechanical low back pain may now be considered on the merits 
only if new and material evidence has been received since the 
time of the last final denial.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the January 2004 rating 
decision consisted of the appellant's National Guard service 
medical records (SMRs), National Guard personnel records, 
copy of TARNG Orders 69-58, dated April 10, 1990, letter of 
discharge from the U. S. Army Reserve, dated in July 1996, 
treatment records from W. C. Ramer, M.D., for the period from 
October 1985 to July 2000, treatment records from J. Taylor, 
M.D., dated in March and June 2000, treatment record from T. 
Hayden, M.D., dated in February 2003, records from the Social 
Security Administration (SSA), received in June 2003, 
treatment records from Pathway of Tennessee for the period 
from October 1998 to June 2003, records from N. Winston, 
M.D., for the period from October 1998 to June 2003, 
statement from K. R., dated in September 2003, VA examination 
report, dated in October 2003, and statements from the 
appellant.

The TARNG SMRs are limited and do not reflect any evidence of 
treatment or complaints of a back injury.  The TARNG 
personnel records do not contain any line of duty 
determinations regarding a back injury in May 1990.  In fact, 
they show that the appellant was discharged from enlisted 
status and given a commission as an officer in June 1990.  An 
officer evaluation report, for the period from June 23, 1991, 
to January 31, 1992, made no mention of the appellant being 
limited in the performance of his duties by any physical 
impairment.  

The TARNG Orders 69-58 indicate that the appellant, along 
with a number of other individuals, was given active duty for 
special work (ADSW) non-pay orders, with his consent, for the 
weekend of May 5-6, 1990.  

The records from Dr. Ramer show that the appellant was seen 
on May 9, 1990, for complaints of back pain.  The appellant 
related he had been at a military drill on the prior weekend 
and had done some exercises.  He did not seem to hurt himself 
at that time.  He later helped to move a piano but did not 
feel any pain at that time.  A day later he began to have 
back pain that had become progressively worse.  X-rays of the 
lumbar spine showed evidence of muscle spasm of the lower 
back with complete loss of lordosis.  Dr. Ramer provided an 
assessment of bilateral lumbar muscle strain.  The appellant 
was seen with further complaints of back pain in May 1990.  
The next entry was in July 2000.  The appellant complained of 
back pain.  The history was that he injured his back in the 
military "many years ago."  The appellant related that he 
had tried to hold a job at two places but was unable to 
because of his back.  The assessment was chronic back 
problems.

The records from Dr. Taylor show treatment for hypertension 
and back pain.  The appellant gave a history of hurting his 
back in service while doing sit-ups in 1990.  He had recently 
hurt his back while moving a large sack of fish food in his 
truck.  The June 2000 assessment was back pain.  

Dr. Hayden saw the appellant in February 2003.  The appellant 
was having severe back pain that had its onset with him 
getting out of bed 5 days earlier.  No history of a prior 
injury in 1990 was referenced.  The assessment was left 
lumbosacral strain with left leg radiculopathy.

The SSA records did not contain any references to a back 
injury in service or current problems with a back disorder.  
The appellant was awarded SSA disability benefits, on the 
basis of a psychiatric disorder, in 2001.  The disability was 
effective from September 1999.  The appellant's employment 
history from 1982 to 1999 was included in the records.  He 
did not report any problems with his back as a reason for 
changing jobs or losing jobs.  He stated only that his 
psychiatric symptoms caused him to change or lose jobs.  

The Pathway records, and those from Dr. Winston as duplicates 
of the Pathway records, all related to treatment for 
psychiatric symptoms.  The appellant's back was not 
referenced as a problem, even by way of past medical history.

The statement from K.R. was that he had worked with the 
appellant for 14 years.  He said the appellant came to work 
on May 7, 1990, and approached him with concerns about his 
lower back pain.  He said the appellant told him he had been 
at a National Guard drill on the prior weekend and hurt his 
back.  

The VA examiner noted he had reviewed the claims folder in 
his report of October 2003.  The VA examiner said there was 
evidence of facet arthritis on x-ray examination.  He also 
said that the appellant's current symptoms were more like 
mechanical back pain.  The examiner said it was difficult to 
say the appellant injured his back in service.  He added that 
it was unlikely that the injury caused the current symptoms.  
The examiner also said that it was as likely as not that the 
appellant injured his back in service but he did not know 
that this was necessarily what was causing the current 
problem.  The examiner did not address the arthritis found on 
the x-ray of the lumbar spine.  

The RO denied the appellant's claim in January 2004.  The 
basis for the denial was that the evidence did not show that 
the appellant's current back disorder occurred during 
service.  The decision noted the treatment records from May 
1990.  The decision also noted that the VA examiner found 
that it was not likely that any current back disorder was 
related to the claimed injury of May 1990.  The decision did 
not concede that a back injury was incurred during a period 
of service.

The appellant sought to reopen his claim in June 2005.  
Evidence received since the January 2004 decision includes 
statements from Dr. Ramer, dated in May 1990 and June 1990, 
statements from Dr. Hayden, dated in February 2004 and 
January 2005, a letter from R. J. Barnett, M.D., dated in May 
2005, transcript of hearing from December 10, 2007, 
submissions by the appellant and statements from the 
appellant.

The evidence from the several physicians is new to the 
record.  Dr. Ramer wrote two letters to say the appellant was 
under his care since May 9, 1990, for a severe strain of the 
lower back.  He made recommendations on military activities 
the appellant should avoid in the near term.  

Dr. Hayden said that the appellant insisted that he injured 
his back in service in May 1990 and that he had continued to 
have pain since that time.  Dr. Hayden did not express any 
opinion as to whether any current disorder was related to the 
alleged injury in service.  

Dr. Barnett related a history of injury from the appellant.  
This included being injured while doing sit-ups at drill in 
May 1990.  He said the appellant complained of intermittent 
low back pain, down into the left knee since that time.  Dr. 
Barnett reviewed the medical entries from Dr. Ramer in May 
1990 as well as the records from Dr. Taylor and Dr. Hayden.  
He said that x-rays of the lumbar spine showed some arthritic 
changes about the sacroiliac and lumbosacral joints with some 
loss of lumbar curvature.  

Dr. Barnett went on to describe the extent of disability for 
the appellant as a percentage.  However, he made no comment 
relating any current diagnosis to the appellant's military 
service, especially the claimed injury from May 1990.

The appellant made multiple statements, and testified, that 
he injured his back at drill on the weekend of May 5-6, 1990.  
He said he injured his back while performing physical 
training (PT).  He tried to avoid going to sick call for his 
continued problems because he was in an officer candidate 
program, he was near the end of training, and did not want 
lose his chance to become a commissioned officer.  He said he 
was allowed to avoid certain aspects of his training, such as 
carrying an M-60 machinegun, or doing a long run, because of 
his superiors' awareness of his back pain.  

The appellant submitted additional evidence after his hearing 
in December 2007.  These included duplicate copies of SMRs, 
as well as an officer evaluation report.  The evidence was 
all duplicative of evidence previously of record and 
considered at the time of the decision in January 2004.

The Board finds that new and material evidence has been 
received to reopen the appellant's claim.  The letters from 
Dr. Ramer provide evidence of the impact of the appellant's 
claimed injury from May 1990.  Further, they show that the 
appellant submitted information to his military superiors of 
his back strain while completing his training program.  The 
letters also show that it was recommended that the appellant 
be excused from certain physical aspects of his training.  
The appellant provided testimony and statements to the effect 
of how he was allowed to complete his training without 
performing all of the required physical training and be 
commissioned in June 1990.  

This evidence, when taken with the TARNG orders, the 
statement of K.R. and the treatment records from Dr. Ramer, 
allows for a reasonable conclusion that the appellant did 
suffer a back injury as he has described it while under 
INACDUTRA orders on the weekend of May 5-6, 1990.  See 
38 U.S.C.A. § 1154(a) (West 2002).  Thus there is evidence of 
an injury in service where this was of question before.  This 
relates to an unestablished fact from the previous claim.  

Dr. Barnett provided current evidence of arthritis of the 
lumbar spine.  This was also identified at the time of the VA 
examination in October 2003, however, the VA examiner failed 
to address whether the arthritis present on x-ray at that 
time was related to the injury in service.  As the question 
of the etiology of the appellant's arthritis has not been 
addressed, this also raises a reasonable possibility of 
substantiating the appellant's claim for service connection 
when it is considered with the fact of an in-service injury.  
The appellant's claim for service connection for mechanical 
low back pain is reopened.


ORDER

New and material evidence has been received sufficient to 
reopen a claim of service connection for mechanical low back 
pain, to this extent, the appeal is granted.

REMAND

The appellant has submitted sufficient evidence to show that 
he did have a back injury while performing INACDUTRA on the 
weekend of May 5-6, 1990.  The contemporaneous treatment 
records show muscle spasms and residuals of severe strain 
through May 1990.  Dr. Ramer wrote letters, in May and June 
1990 attesting to the residuals of the strain.

The next medical evidence of record regarding the appellant's 
complaints of back pain are dated in July 2000.  He has 
additional records of treatment in 2003.  Further, the VA 
examination of October 2003 and the letter report from Dr. 
Barnett, in 2005, provide evidence of arthritis involving the 
lumbar spine.

The appellant is competent to attest to his continuity of 
symptomatology since his injury in May 1990.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, 
the appellant, is not competent to relate any current 
diagnosis of a back disorder to his injury in 1990.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  This can only be done by a 
qualified medical professional.

The appellant must be afforded a VA examination to obtain an 
opinion that addresses the possibly etiology of any current 
back disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his back disorder since May 1990.  The RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that have not been previously 
secured and associate them with the 
claims folder.

2.  After completion of the above 
development, the appellant should be 
afforded a VA examination.  The claims 
folder and a copy of this remand must be 
provided to the examiner and reviewed as 
part of the examination.  The examiner 
must indicate in the examination report 
that such a review occurred.  All 
indicated studies, tests and evaluations 
deemed necessary by the examiner should 
be performed.  The results of such must 
be included in the examination report.

The examiner is request to identify the 
presence of any disorder of the lower 
back.  The examiner is further requested 
to provide an opinion whether there is a 
50 percent probability or greater that 
any current lower back disorder, to 
include arthritis, can be related to the 
appellant's injury of May 1990.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
appellant and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


